DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-5, 7, 12, 14, 18, 20, 23, 25, and 28 in the reply filed on 22 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32, 33, 38, 41, 43, 44, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  a “,” is needed after the recitation of “pressurizer” in the last line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 5, the recitation “is optionally rotatable and wherein a rotation means…” is indefinite if the recitation “wherein a rotation means” is optional as well. The “rotation means” is clearly related to the “rotatable” limitations which is optional, yet the phrasing of the language is indefinite as to if the “rotation means” is required even if it is not rotatable, which is contradictory. Appropriate correction is required.
Claim 7 recites the limitation "the manifold outlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the at least one opening" in line 2. There is insufficient antecedent basis for this limitation in the claim.
As to claim 12, the claim depends on claim 6 which is herein cancelled. It appears it should be dependent upon claim 7 for proper antecedent basis. For examination on the merits in an effort for compact prosecution, the claim will be deemed to be dependent upon claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 14, 18, 20, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2015/0056524 A1).
As to claim 1, Zhang discloses a regenerator stack comprising a plurality of regenerator cells, each regenerator cell for regenerating metallic particles, and comprising: 
a housing (#110) for containing a quantity of electrolyte (#400)	; 
an anode (#220); 
a cathode (#230).;  
a cavity at least partially defined by the housing, the cathode and the anode (#102)
an inlet port for supplying electrolyte to the cell, the inlet port in fluid communication with the cavity (#607, 608, or 1105); and 
an outlet port for expelling electrolyte, particles and/or gas from the cell, the outlet port in fluid communication with the cavity (#1102 or 609 Fig. 8a/8d/8e/9a or 11) 
wherein the plurality of regenerator cells are configured to enable fluid isolation between cavities of the regenerator cells, whereby an air lock is established as between the cavities of the regenerator cells ([0079], [0082] Figs. 7/8d or 11).
Note: The claim limitation “configured to enable fluid isolation between cavities of the regenerator cells, whereby an air lock is established” is interpreted as a functional limitation of 

As to claim 2, Zhang further discloses wherein each regenerator cell comprises a connector connecting at least one of the anode and the cathode to an electrical circuit (Fig. 1A #s 291/296 and inherent to all embodiments in order to provide appropriate polarity for an anode/cathode).

As to claim 3, Zhang further discloses wherein for each regenerator cell the outlet port is located above the level of the electrolyte in the cavity and is capable of forming an airlock to prevent draining of electrolyte. (See annotation below)

    PNG
    media_image1.png
    659
    844
    media_image1.png
    Greyscale

As to claim 4, Zhang further discloses wherein for each regenerator cell the inlet port is located above the level of the electrolyte in the cavity and is capable of forming an airlock to prevent draining of electrolyte. (#1106 via circulation of electrolyte).

As to claim 5, Zhang discloses wherein for each regenerator cell the inlet port is located below the level of the electrolyte in the cavity (Fig. 8e #s 609).

As to claim 6, Zhang further discloses wherein for each regenerator cell the inlet port comprises a radially extending arm, the arm comprising at least one opening facing a surface of the cathode, the at least one opening in fluid communication with the manifold outlet, wherein the at least one opening comprises a plurality of holes spaced apart along the arm in fluid communication with the inlet port (Fig. 8e #s609/610).

As to claim 14, Zhang further discloses wherein the cathode and the anode are substantially planar (See Fig. 1/3a/5 among others, [0059]).

As to claim 18, Zhang further discloses wherein the cathode comprises magnesium ([0068]), titanium, or zirconium ([0092]).

As to claim 20, Zhang further discloses an auxiliary electrode located within the cavity, wherein the auxiliary electrode is spaced apart from the cathode and the anode, wherein the auxiliary electrode is capable of establishing ionic conduction with the cathode or the anode through an aqueous electrolyte (Fig. 1a/5 alternate # 220’s).

As to claim 23, Zhang further discloses an inlet manifold capable of distributing electrolyte to a plurality of inlet ports (#609) and an outlet manifold capable of expelling 


As to claim 28, Zhang further discloses an intermediate tank in fluid communication with the cavities of the regenerator cells of the regenerator stack (Fig. 7 cell 2 between cell 1 and cell 3 OR #103 Fig. 9A, 9B, or #110a Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Powell et al (US 2013/0186769 A1).
As to claim 12, Zhang fails to explicitly disclose for each regenerator cell an inner surface of the at least one opening of the arm is lined with a metal capable of galvanic corrosion of the metallic particles; wherein the metal is optionally stainless steel or platinum.
	Powell discloses using a metallic inlet to protect against oxidation ([0043]-[0046]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a metal as taught by Powell as the inlet materials, thus providing the opening lined with a metal since it is made of metal, of Zhang to protect the inlet against oxidation (Powell claim 25, [0027], [0035]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kelly (US 2006/0144701 A1).
As to claim 15, Zhang disclose each cell may be connected in series for operation at higher voltages ([0082 Fig. 7 [0099], shown in Fig. 13) but fails to explicitly disclose wherein a cathode of one regenerator cell is electrically connected to an anode of an adjacent regenerator cell to provide a bipolar electrode, wherein optionally the regenerator stack comprises a plurality of connectors connecting a plurality of bipolar electrodes to enable the establishment of a reverse circuit scheme differentiated from a forward circuit scheme.

	Thus, it would have been obvious to one of ordinary skill in the art to have connected an anode of one cell to the cathode of the next cell in a conventional series electrical connection of an electrolytic stack as taught by Kelly in the apparatus of Zhang because Zhang explicitly calls for series connection and Kelly discloses said proper series connection for high voltages without the need of a DC-DC converter (Kelly cited above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795